Citation Nr: 0016422	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral vision 
regression with glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1964 
and from July 1980 to July 1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.  A rating decision in November 1996 
denied service connection for vision regression (refractive 
error).  A rating decision in February 1998 denied service 
connection for vision regression with glaucoma.

A hearing was held by means of a video conference in 
September 1999, with the veteran in Montgomery, Alabama, 
before Nancy I. Phillips, a member of the Board, sitting in 
Washington D.C.  Ms. Phillips was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(b) 
(West 1991) and will render the determination in this case.  
A transcript of that hearing is in the claims file.

In March 2000, the Board requested an opinion from a medical 
expert associated with VA.  In May 2000, the opinion was 
received at the Board, and response was provided by the 
representative later that month.


FINDINGS OF FACT

1.  Vision regression due to refractive error is not a 
disability for VA compensation purposes.

2.  Bilateral glaucoma had its onset in service.


CONCLUSIONS OF LAW

1.  Vision regression due to refractive error is not a 
disease or injury for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (1999).

2.  Bilateral glaucoma was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107(a) (West 1991); 38 C.F.R. 
§ 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records for the initial period of service 
are not available.  On an examination for Reserve purposes in 
February 1975, it was reported that the veteran had defective 
distant and near vision, not considered disqualifying.  His 
distant vision was corrected to 20/20.  On the examination 
prior to entrance to the second period of service in June 
1980, defective distant and near vision, not considered 
disqualifying, was again noted.  His distant vision was again 
corrected to 20/20.  In September 1982, he complained of 
irritation of the left eye of three days duration.  He was 
wearing contact lenses.  Corneal abrasions were noted on the 
upper quadrant of the left eye.  He was seen several days 
later and it was reported that he had no corneal scarring.  
He was seen in the eye clinic in November 1983 for a 
prescription change.  An examination showed the fundi were 
normal.  

During the remainder of his service the veteran was seen with 
various eye problems including mild conjunctivitis and a 
corneal abrasion of the left eye.  In May 1986, he complained 
of blurring of the left eye with slight discomfort.  The 
assessment was irritation, edema, secondary to thickened 
toric lens of the left eye.  He had eye examinations in 
August 1989, April, 1991, May, 1992, June 1995, and April 
1996 which disclosed no evidence of glaucoma.  On the 
examination prior to final separation in June 1996, he denied 
that he had had eye trouble.  His distant and near vision 
were 20/20.  Defective visual acuity was noted.  

The veteran received a VA eye examination in September 1996.  
Visual acuity, near and far, was corrected to 20/20 
bilaterally.  The examination for diplopia was negative and 
the visual fields were full to confrontation.  The optic 
nerve was flat with healthy neural rim bilaterally.  The 
macula was clear and the retina flat.  Intraocular pressure 
on the right was 12 and on the left was 14.  The anterior 
chamber was deep and quiet bilaterally.  There was a possible 
discharge from the left eye.  Diagnoses were: myopia, 
bilateral; conjunctivitis of the left eye; blepharochalasis.

A VA outpatient report discloses that the veteran underwent 
an eye examination on July 11, 1997.  The optic nerves were 
flat.  Intraocular pressure (IOP) was 15 on two measurements 
for the right eye and 21 and 22 for the left eye.  The visual 
fields were normal by confrontation.

On an examination on August 1, 1997, the IOP was 15 for the 
right eye on two measurements and 19 on two measurements in 
the left eye.   Some disc asymmetry was noted as well as some 
retinal nerve fiber dropout of the left eye.  Visual fields 
were not interpreted.  There was asymmetry described between 
the optic nerve heads in both eyes.  The assessment was 
glaucoma suspect, possibly early nerve fiber loss.

On a comprehensive ophthalmologic examination performed by a 
private physician on September 8, 1997, the IOP in the right 
eye was 17 and in the left eye was 22 and 23.  The impression 
was suspect-consistent with increased IOP of the left eye.  
Treatment was started with Timoptic XE 0.25 percent, a 
commonly prescribed glaucoma medication, which was prescribed 
for both eyes daily.  On evaluation on October 31, 1997, the 
IOP was 13 in both eyes.

The veteran testified at the video conference in September 
1999.  He claimed that he went to the VA in September 1996, 
one month after his final discharge, and he was told by a VA 
contract physician that he thought the veteran had glaucoma 
because his pressure was high.  He was then referred to an 
eye specialist, a Dr. Owens.  He also stressed that in 
service his glasses were changed on an average of every three 
months.  He claimed that the eye tests that he received at 
Maxwell Air Force Base was not as efficient as used by the VA 
contract physician and that this physician thought the 
glaucoma began in service.  

In March 2000, the Board referred the case for expert medical 
opinion to the Chief of an Ophthalmology Section at a VA 
Medical Center.  The question posed was: "Is it at least as 
likely as not that left and/or right glaucoma had its 
clinical onset within one year of service separation?"  In 
the response, dated in April 2000, the medical expert 
indicated that he had reviewed and analyzed the contents of 
the claims file, and concluded:

I think it is at least true that glaucoma 
was developing in this patient's eyes 
prior to his separation from the Armed 
Forces on July 31, 1996.  It is 
conceivable that he had glaucoma in only 
one eye, the left eye, at that time.  To 
strongly entertain this latter 
supposition demands another supposition; 
the left eye had been injured somewhere 
throughout his life and the glaucoma 
therefore had its onset in the injured 
eye prior to the non-injured eye.  
However, that is merely a supposition 
that the facts point clearly to glaucoma 
existing prior to even September 1996.

Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1113, 1137 (West 1991).  Certain diseases, 
including glaucoma, have been designated as chronic and, 
absent affirmative evidence to the contrary, will be presumed 
service connected when manifested to a degree of 10 percent 
within one year of the veteran's separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309 
(1999).  Refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

The veteran seeks service connection for vision regression 
(refractive error) and glaucoma.  Refractive error is not 
considered a disability for VA compensation purposes, and 
cannot be service connected.  With respect to glaucoma, the 
elevated IOP's shown within the year after service rendered 
the claim plausible.  Further, according to the medical 
expert who reviewed the case, it is at least as likely as not 
that glaucoma was present prior to the veteran's separation 
from service.  Accordingly, service connection for bilateral 
glaucoma is granted.


ORDER

Service connection for vision regression due to refractive 
error is denied.

Service connection for glaucoma is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

